Title: To Benjamin Franklin from Richard Peters, 28 March 1780
From: Peters, Richard
To: Franklin, Benjamin


Sir
Philadelphia March 28th. 1780.—
I was yesterday honoured with your Letter of the 25 Octr 1779 being the only Letter I have been favoured with from you these two Years past. I cannot express my Gratitude & Thanks for your obliging Favour which has relieved my Mind from much Anxiety on my Father’s Account. I send you a Bill for thirty Guineas & the Bill you mention shall be paid as soon as I can find Mr Trecesson or it is presented. I hear he has left Col Armand & gone to the W. Indies to join his Regt. If so I will have the Money remitted there as no Doubt it will be equally agreeable. If finally I cannot find that Gentleman, I shall send the Money to you & will take the earliest Oppertunity of remitting the Ballance which I yesterday thought I should have been enabled to do, but an unfortunate Accident prevented my recieving a Sum of Money the purchase Monies of two Houses of my Father’s which I agreed to sell but the Bargain was not perfect & the Houses caught Fire & were consumed. Not having heard from you I thought you had either not recieved my Letters or had not been able to effect the Purpose I troubled you about. I am therefore unprepared suddenly to fulfill your Request, but shall not fail both on Motives of Gratitude & Justice to do it & I hope it will soon be in Power. Both my Father’s & my own Estate have suffered so much by the Enemy & the Depretiation that it is with no small Difficulty any Revenue is raized either from his Estate or mine tho we have Property of considerable Value. This I mention to you as I would not tresspass on your Goodness to make any farther Advances ’till I enable you from hence so to do, & it hurts my Feelings that you should lay a Moment out of your Money longer than the public Circumstances delay its being sent. Nothing shall impede my reimbursing you, but the Bills you mention for Interest Monies are engross’d by the Merchants whose Profits enable them to give enormous Exchange & indeed the Certificates drawing this Interest are chiefly bought up by the Traders. I beg the Favour of your forwarding the enclosed Letter to my Father. I have avoided in it the subject of politics. It relates to his private affairs which considering his Situation ought to be settled & I could wish if thro’ your Correspondent you could do it that you would be pleased to drop a Hint of the Necessity of his making a Settlement on his Family here who have taken a decisive part on the American Side of the Question.
I trouble you with a Letter to Mr Carmichael which I pray You to forward.
I enclose you a Reciept for a Sum of Money I was obliged to pay for a Mr Girard who was recommended by you to me at the Instance of a Monsr du Bourg. He left me without the Means of Defence after having told me that he had left a Monsr Buard to adjust the Matter. Whether he is a Fool or a Knave I cannot tell but rather incline to think his Conduct proceeded from Folly. Buard however denied his having any Means of Payment but as he was interested in the same Business he left me also in the Lurch. They have both used me extremely ill as I became their Bail from mere Motives of Civility to Strangers. I had the priviledge of settling the Matter at 4 for 1 as my Case was hard. Exchange between Specie & Currency was from 10 to 12 for 1. The Demand against Girard was near £19. in Specie or 6 & ⅓d half. If you can find Girard or can obtain it from his Friends I pray the Favour of you to do it & place what you get to my Account. The principles of Settlement I leave entirely to you. I dont mean that this shall interfere in the least with the other Affair. I beg your Forgiveness for the Trouble I am obliged to give you & am with every Sentiment of Gratitude & Esteem your obliged & obedt Servt
Richard Peters
Dr Franklin 
Addressed: His Excellency / Benjamin Franklin / Minister Plenipotentiary of / the United States of america / Passi / near Paris / Hond by Mr Meyor
